Citation Nr: 1728238	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation of a right shoulder disability, claimed as a result of VA hospital treatment on July 8, 1999.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to May 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the San, Diego, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2014, the Veteran testified at video conference hearing before a now retired Veterans Law Judge; a transcript is of record.  In August 2015, VA sent a correspondence to the Veteran to determine whether he desired another Board hearing; and informing him that if he did not respond, it would be presumed he did not want another hearing.  No response was received.

In December 2014 and November 2015, the Board remanded the case for further development.  Thereafter, the Board denied the claim in an August 2016 decision.  The Veteran submitted an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court granted a Joint Motion for Remand (JMR), vacating the Board's August 2016 decision.  The claim has been returned to the Board for action consistent with the directives of the April 2017 JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the findings of the parties to the April 2017 JMR, remand is necessary for compliance with the November 2015 Board remand.  A remand by the Court or Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran has a longstanding history of right shoulder rotator cuff tear.  

From June to August 1999, the Veteran conducted in-patient rehabilitation for an unrelated health condition at Long Beach VAMC.  On July 9, 1999, the Veteran reported new onset of right shoulder pain incurred while exercising on an ergometer or while reaching for something the night before.  An MRI showed rotator cuff tear on July 26, 1999. 

The Veteran contends that his current right shoulder rotator cuff tear is due to VA's negligent failure to supervise him on the ergometer.  Specifically, the Veteran contends that VA should have supervised the Veteran because he has a history of right shoulder rotator cuff tear.

In the November 2015 remand, the Board directed that a VA examination be provided to address whether it was at least as likely as not that any additional disability of the right shoulder was the result of VA hospital treatment on July 8, 1999.  The Board directed that the examiner compare the Veteran's condition immediately before and after the July 8, 1999, treatment.  The Board also requested that the examiner opine as to whether it is at least as likely as not that any additional disability suffered as a result of the July 8, 1999, treatment resulted from carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of VA, or that the cause of any additional disability was an event which was not reasonably foreseeable.  The Board also advised the examiner that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

As noted by the April 2017 JMR, the examiner in the resulting December 2015 examination and January 2016 opinion failed to provide the opinions requested by the Board remand.  Specifically, the examiner did not analyze the results of the July 26, 1999, MRI of the right shoulder in crafting his opinion.  Next, the examiner did not provide adequate rationale for his opinion that the Veteran did not suffer an additional right shoulder disability from the care he received from the VA Medical Center in July 1999.  The examiner's rationale was that the Veteran's left shoulder at the time of the examination had a "greater degree of ... compromise as compared to the right, refuting the claim that the veteran had incurred an 'additional disability' of the right shoulder."  The parties to the JMR found that the examiner's reliance on medical evidence that postdates the July 1999 VA Medical Center incident by 16 years does not explain why the Veteran's right shoulder was not worse than it would have been but for the July 1999 ergometer incident.  Last, the parties to the April 2017 JMR noted that the examiner did not address the Veteran's lay statements regarding his symptoms and that the examiner also failed to use the "at least as likely as not" standard, as directed by the November 2015 Board remand.  

Finally, the April 2017 JMR identified multiple references in the record to treatment at the San Francisco, California, VA Medical Center after the July 1999 VA Medical Center treatment.  However, these treatment records do not appear to be associated with the electronic record.  

On remand, an addendum medical opinion must be obtained that addresses the inadequacies of the January 2016 opinion, in compliance with the November 2015 Board remand and April 2017 JMR.  In addition, outstanding VA treatment records from the San Francisco, California, VA Medical Center must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  In particular, outstanding treatment records from the San Francisco, California, VA Medical Center beginning in 1999 must be obtained.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an addendum opinion that addresses the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation of a right shoulder disability, claimed as a result of VA hospital treatment on July 8, 1999.  A thorough supporting explanation for all opinions expressed must be provided.  



The examiner must provide the following opinions:  

a)  Is it at least as likely as not (i.e., a 50 percent or greater chance) that the Veteran developed any additional disability of the right shoulder/extremity as a result of VA hospital treatment on July 8, 1999.  The term additional disability means any condition that did not exist immediately before the Veteran's July 8, 1999, treatment.  The examiner must compare the Veteran's condition immediately before and after the July 8, 1999, treatment.  In making this determination, the examiner is asked to discuss a July 26, 1999, MRI of the right shoulder.  

b)  Is it at least as likely as not (i.e., a 50 percent or greater chance) that any additional disability suffered as a result of the July 8, 1999, treatment resulted from carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA, or that the cause of any additional disability was an event which was not reasonably foreseeable.  

The examiner is to specifically address the Veteran's contention that VA was negligent for allowing him to use an ergometer without supervision in light of his longstanding history of rotator cuff tear. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports, he must provide a reason for doing so.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

